 

Exhibit 10.3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

EXECUTION COPY

 

 

AMENDED AND RESTATED

SUBLICENSE AND COLLABORATION AGREEMENT

 

 

between

 

 

DISCOVERY LABORATORIES, INC.

 

 

and

 

LABORATORIOS DEL DR. ESTEVE, S.A.

 

 

 

Concerning Sinapultide

 

December 3, 2004

 

                                                       

 

--------------------------------------------------------------------------------

 
 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

AMENDED AND RESTATED

SUBLICENSE AND COLLABORATION AGREEMENT

 

THIS AMENDED AND RESTATED SUBLICENSE AND COLLABORATION AGREEMENT (this
“Agreement” or “Revised Collaboration Agreement”) is made as of December 3, 2004
(the “Effective Date”), between DISCOVERY LABORATORIES, INC. (“Licensor”), a
Delaware corporation, and LABORATORIOS DEL DR. ESTEVE, S.A., a corporation
organized and existing under the laws of Spain (“Licensee”).

 

WHEREAS, Licensor has the exclusive worldwide right, under a license from
Johnson & Johnson, Inc., to sublicense certain technology, including certain
technology relating to synthetic pulmonary surfactant peptides and proteins, one
of which is known as sinapultide;

 

WHEREAS, Licensor owns certain technology and patent rights relating to
synthetic pulmonary surfactant formulations;

 

WHEREAS, Licensor and Licensee have entered into a Sublicense Agreement and a
Supply Agreement, in each case dated March 6, 2002, for the commercialization of
Licensed Products (as such term is defined therein);

 

WHEREAS, Licensor and Licensee desire to replace the aforementioned agreements
by an Amended and Restated Sublicense and Collaboration Agreement and an Amended
and Restated Supply Agreement, in order to modify the collaborative relationship
between the parties and the territories where Licensee shall be entitled to
commercialize the Licensed Products (as such term is hereinafter defined).

 

NOW, THEREFORE, in consideration of the promises and the performance of the
covenants herein contained, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Affiliate(s)” of a Person shall mean any Person which directly or indirectly
Controls, is Controlled by or is under common Control with such Person.

 

“Business Day” shall mean any day on which banking institutions are open or
authorized to be open in the Commonwealth of Pennsylvania and in Barcelona,
Spain.

 

“Control” shall mean direct or indirect beneficial ownership of at least fifty
percent (50%) of the voting stock of a Person having outstanding voting
securities, or a fifty percent (50%) or greater interest in the income of a
Person not having outstanding securities, or, in either case, the power to
direct or cause the direction of the management or policies of such Person.

 

-1-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

“Development” shall refer to all activities relating to formulation, process
development, manufacturing scale-up, quality assurance/quality control, clinical
studies and regulatory affairs in connection with a Licensed Product.

 

“EMEA” shall mean the European Medicines Evaluation Agency or any successor
entity thereof.

 

“FDA” shall mean the United States Food and Drug Administration or any successor
entity thereof.

 

“Initial Period” shall mean, on a country by country and Licensed
Product-by-Licensed Product basis, the period beginning on the Effective Date
and ending on that date that is the latest of the following dates:

 

(i)   

the expiration of the last Patent Rights containing a Valid Claim covering the
subject Licensed Product in such country;

 

(ii)  

the first commercial sale of the first to appear generic formulation of the
subject Licensed Product in such country; or

 

(iii)  

the tenth (10th) anniversary of the first commercial sale of the subject
Licensed Product in such country.

 

“Licensed Know-how” shall mean all know-how, data, information or technology
arising before or during the course of this Agreement which are proprietary to
the Licensor and/or with respect to which Licensor has the power and right to
grant the licenses provided for herein and which relate to the development or
therapeutic use of Licensed Products.

 

“Licensed Methods” shall mean the methods for the Licensed Products arising
before or during the course of this Agreement which are proprietary to the
Licensor and/or with respect to which Licensor has the power and right to grant
the licenses provided for herein and which relate to the development or
therapeutic use of Licensed Products.

 

“Licensee Proprietary Information” shall mean any scientific and technical
information or data developed, possessed or acquired by Licensee relating to
Licensed Products, Patent Rights or Licensed Know-how which Licensee is free to
disclose other than such information that is generally available to the public.

 

“Licensed Products” shall mean surfactant pharmaceutical compositions which are
formulations of lipids and solely the polypeptide sinapultide and, in no manner
whatsoever in any composition including any other pharmacological agents, that
have been developed by Licensor or that may be developed by Licensor during the
term of this Agreement limited to the following:

 

-2-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 (i)

In suspension for pulmonary instillation or in aerosol formulation, for the
prophylaxis and/or treatment of Respiratory Distress Syndrome (RDS), Meconium
Aspiration Syndrome (MAS), Acute Lung Injury (ALI), Acute Respiratory Distress
Syndrome (ARDS), and/or Bronchopulmonary Dysplasia (BPD), in each case in the
hospital setting;

 

 

 (ii)

In any formulations (including, without limitation, any associated devices/
apparatus) for use in conjunction with nasal continuous positive airway pressure
for neonatal pulmonary disorders solely treated in the Neonatal Intensive Care
Unit (NICU) (collectively, nCPAP Licensed Product(s)); and

 

 

 (iii)

In any formulations which may be developed for the treatment of asthma and/or
chronic obstructive pulmonary disease (COPD) diagnosed and treated in the
hospital setting.

 

 

“Licensed Rights” shall mean collectively the Patent Rights, the Licensed
Methods, the Trademarks and the Licensed Know-how.

 

“Licensed Territory” shall mean Andorra, Greece, Italy (including the Republic
of San Marino and the Vatican City), Portugal, and Spain.

 

“Marketing Regulatory Approvals” shall mean all permissions and applications for
such permissions from the regulatory and/or governmental health authorities in
the Licensed Territory which are necessary for the importation of the Licensed
Products and their marketing, use, distribution and sale in the Licensed
Territory.

 

“MAA” means a Marketing Authorisation Application submitted to the EMEA or with
any regulatory authority of any country within the Licensed Territory.

 

“NDA” shall mean a New Drug Application or Product License Application filed
with the United States Food and Drug Administration under 21 USC 355(b) (FDCA
Section 505(b)).

 

“Original License” shall mean the Sublicense Agreement dated as of October 28,
1996 between the Original Licensor and Licensor.

 

“Original Licensor” shall mean Johnson & Johnson, Inc.

 

“Patent Rights” shall mean any patents and/or patent applications which contain
one or more Valid Claims covering the Licensed Products whether owned by
Licensor or to which Licensor may have rights during the term of this Agreement,
including (i) the patents and patent applications set forth on Schedule I
hereto; (ii) any other patents or patent applications covering the surfactant
pharmaceutical compositions referenced in the patents and patent applications in
Schedule I or their use or administration owned by Licensor or under which
Licensor has the right, at any time while this Agreement is in effect, to
license to Licensee; and (iii) with respect to the foregoing letters patent and
patent applications, all corresponding national patents and patent applications,
Patent Cooperation Treaty and European Patent Convention filings and
applications and filings and applications under similar administrative
international conventions, together with any divisional, continuation,
continuation-in-part, substitution, reissue, extension, supplementary protection
certificate or other application based thereon. Notwithstanding the foregoing,
“Patent Rights” shall not include any patents or patent applications, filings,
or applications under any treaty, or any divisional, continuation,
continuation-in-part, substitution, reissue, extension, supplementary protection
certificate or other application that do not relate in whole or in part to any
of the Licensed Products.

 

-3-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

“Person” shall mean any natural person, corporation, limited liability company,
unincorporated association, partnership, joint venture or other entity.

 

“Phase 2” shall mean that portion of clinical trials of a candidate drug in the
target patient population of a sufficient number and sufficient length of time
whereby adequate safety data is provided and there is a clear indication of
dosage effects with respect to efficacy as defined in the study protocol for
such drug candidate.

 

“Phase 3 Development” means those clinical trials intended to generate safety
and efficacy data to support regulatory approval in the proposed therapeutic
indication.

 

“Pricing Approvals” shall mean approvals by the regulatory and/or governmental
health authorities in the Licensed Territory granting the prices of the Licensed
Products and reimbursement conditions for the sale thereof.

 

“Scripps Patent Rights” shall mean the Patent Rights identified in part (a) of
Schedule I.

 

“Trademark” shall mean Surfaxin® and such other trademarks owned by Licensor
that are selected by the Development Committee (as defined in Section 5.6) for
use within the Licensed Territory in connection with one or more Licensed
Products.

 

“Valid Claim” shall mean a claim of an unexpired patent within the Patent Rights
which has matured into an issued patent or a claim being prosecuted in a pending
application within the Patent Rights. In each case a claim shall be presumed to
be valid unless and until it has been held to be invalid by a final,
unappealable judgment of a court of competent jurisdiction.

 

ARTICLE 2
GRANT

 

Section 2.1.             Grant of License. Licensor hereby grants to Licensee,
and Licensee hereby accepts from Licensor, upon the terms and conditions herein
specified, an exclusive license under the Patent Rights, the Licensed Know-how
and the Trademark, and the right to practice Licensed Methods, solely in
connection with the importation, promotion, distribution, use and sale of
Licensed Products under the Trademark in the Licensed Territory. Licensor hereby
agrees that it shall not grant any other licenses to exploit the Licensed Rights
or the Licensed Products in the Licensed Territory to any third party
(including, without limitation, its Affiliates) during the term of this
Agreement. The license granted hereunder does not include any right or license
of Licensee to make or have made Licensed Products, all such right and license
being hereby retained by Licensor. The license granted under this Article 2
shall be subject to the terms and conditions of this Agreement and the following
terms:

 

-4-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(a)             The rights of the Original Licensor to use the Scripps Patent
Rights for educational and research purposes;

 

(b)             To the extent applicable, the rights of the United States
Government pursuant to 35 U.S.C. 202 et seq. and 37 C.F.R. 401.1 et seq. which
may have arisen or resulted from federal funding of research relating to the
Scripps Patent Rights, including the non-exclusive right of the United States
Government to practice the inventions covered by the Scripps Patent Rights;

 

(c)             The reserved right of Licensor, to use the Licensed Rights for
research and development purposes and, to the extent permitted by Section 7.2,
for publication purposes subject to approval by Licensee, which approval shall
not be unreasonable withheld; and

 

(d)             The Standard of Diligence (as such term is set forth in Section
5.6).

 

Licensee shall have no right to sublicense or otherwise share its rights
hereunder with any other Person other than (i) Affiliates of Licensee (provided
that Licensee shall not be relieved of any of its obligations under this
Agreement), as provided for in Section 15.9, and (ii) third parties pursuant to
a sublicense or distribution agreement complying with Section 2.3.

 

Section 2.2             No Active Sales Outside Licensed Territory. Licensee
shall neither directly nor indirectly carry out any active sales of or actively
seek customers for the Licensed Products outside the Licensed Territory and it
shall not advertise the Licensed Products or maintain branches for the
distribution of the Licensed Products outside the Licensed Territory.

 

Section 2.3.             Sublicense Agreements. Subject to prior determination
by the Steering Committee (in accordance with Section 6.1) on a Licensed
Product-by-Licensed Product and country-by-country basis that any sublicensing,
co-marketing or co-promotion, as applicable, is consistent with maximizing the
value of the subject Licensed Product, Licensee shall be entitled to (X)
sublicense its rights and obligations under the Agreement in any country of the
Licensed Territory, with the exception of the country of Spain or (Y) co-market
or co-promote in any country of the Licensed Territory, provided that for each
of (X) and (Y), above, (i) any such sublicense or co-marketing/ promotion
agreement shall be under terms no less stringent than the ones contained in this
Agreement including, without limitation, Licensee’s performance requirements set
forth in Section 5.6; (ii) any such sublicense or co-marketing/ promotion
agreement shall not be an effective assignment of all of Licensee’s rights and a
delegation of all of its obligations under this Agreement, (iii) Licensee shall
have obtained the approval of the Steering Committee (in accordance with Section
6.1) for the sublicense, co-marketing or co-promotion partner, which approval
shall not be unreasonably withheld or delayed and (iv) Licensee hereby warrants
and represents that any such sublicensee or co-promotion/ co-marketing partner
of Licensee will comply with all applicable terms of this Agreement and,
further, Licensee guarantees performance of this Agreement by any such party.

 

-5-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

The parties hereto agree and acknowledge that the performance of the obligations
hereunder shall take into account the following: (A) that solely with respect to
the Licensed Product that is Surfaxin® for RDS and/or BPD, it is the prior
mutual strategic determination of Licensor and Licensee that sublicensing shall
be allowed for Italy and Greece, without any further approval from the Steering
Committee, except as may be provided for with respect to the selection and
approval of actual sublicensees in accordance with this Section 2.3, and (B) in
the event of co-promotion or co-marketing of Licensed Products in Spain,
Licensee shall be primarily responsible for the promotional and marketing
activities for any such Licensed Products through its own marketing and sales
forces.

 

Section 2.4.             Consideration for Licensed Products. Licensee shall not
accept as consideration for the sale or transfer of Licensed Products any
consideration other than cash except as consented to by Licensor following
agreement between Licensor and Licensee on the methodology for valuing such
non-cash consideration.

 

Section 2.5.             Right of First Negotiation on New Products. For a
period of [***] years from the Effective Date (“New Product Negotiation Term”),
subject, however, to prior termination as hereinafter provided in Article 8,
Licensor shall grant to Licensee an exclusive right of first negotiation to a
maximum of [***] future products developed by Licensor (each a “New Product”),
solely to the extent to which Licensor is not legally restricted or prevented
from licensing any such rights within the Licensed Territory, in accordance with
the following terms and conditions:

 

(a)             Within sixty (60) days of completion of Licensor’s written
clinical study report(s) for all Phase 2 clinical trials with respect to any
such product opportunity, Licensor shall present in writing, including a copy of
the relevant Phase II clinical study final report(s), such product opportunity
to Licensee together with any additional information which, at Licensor’s
judgment, is reasonably necessary for Licensee to evaluate its possible interest
in the New Product in a manner that is reasonably intended to provide a basis
for Licensee’s decision as to whether to exercise its option hereunder (a “New
Product Presentation”). At Licensee’s request, Licensor shall provide Licensee
with any additional information solely to the extent that such additional
information is reasonably necessary for Licensee to evaluate its possible
interest in the New Product.

 

(b)             Within sixty (60) days from the date of any such New Product
Presentation, Licensee shall notify Licensor in writing of Licensee’s intention
to enter into negotiations to license the rights to any such product. Should
Licensee fail to notify Licensor of Licensee’s intention to license such rights
or should Licensee notify Licensor of Licensee’s lack of intent to license such
rights, Licensor shall have the immediate right to offer the New Product
opportunity to any other third party offeree(s) without any further obligation
hereunder. In the

 

-6-

--------------------------------------------------------------------------------

 

 

event that Licensee has notified Licensor of its intent to license any such
rights, Licensee and Licensor hereby expressly agree that such license or any
other similar grant of rights in respect thereto shall contain, among other
customary terms and conditions, the following:

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(i)

up-front cash payment(s) to be paid by Licensee to Licensor in amounts that are
consistent with customary pharmaceutical industry practices and appropriate with
reference to the technology value and potential product value of such New
Product;

 

 

(ii)

Licensor, Licensee and other sublicensees of the Licensor shall share all future
clinical development work and or expenses with respect to any such New Product
opportunity, in relation with Phase 3 clinical trials necessary to obtain and/or
maintain the Marketing Regulatory Approvals in the Licensed Territory, on a
[***] basis using the relevant IMS annual global pharmaceutical data relative to
the aggregate pharmaceutical market size of the proposed licensed territory for
all pharmaceutical products as the basis of determining the amount of such costs
to be borne by each of the parties at the time. Licensee and its sublicensees
shall be responsible for the work and costs associated with any and all clinical
development activities that is conducted in the Licensed Territory for the New
Product that are not necessary to obtain or maintain Marketing Regulatory
Approval for any such New Product;

 

 

(iii)

payment to Licensor of cash milestones in amounts that are consistent with
customary pharmaceutical industry practices and are reflective of the value of
such New Product created during the development process and which amounts take
into account Licensee’s contribution to development of any such value;

 

 

(iv)

Licensee shall be responsible for customary commercialization costs associated
with the New Product including, without limitation, sales, marketing,
distribution, and safety and medical affairs expenses, in a manner similar to
that set forth in this Agreement with respect to Licensed Products; and

 

 

(v)

Licensor shall be responsible for the manufacture of any such New Product. The
economic terms for the New Product, which shall duly take into account the
development expenses and cash milestones paid by Licensee for any such New
Product, shall ensure a reasonable profit for the parties in the light of the
prevailing and expected market conditions at that time.

 

-7-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(c) In cases where Licensee has indicated its intention to enter into
negotiations to license rights to a New Product as provided hereunder and the
parties fail to enter into definitive agreements within hundred and twenty (120)
days of the date of Licensee’s notice, delivered to Licensor in accordance with
Section 2.5(b) (hereinafter, such event being defined as an “Unrealized New
Product”), Licensor shall have the right to offer the Unrealized New Product
opportunity to any other third party offeree(s) at terms and conditions that are
in substance no more favorable for such other third party offeree(s) than those
last offered to Licensee in writing, provided, however, that Licensor shall not
execute any agreement on the New Product with any such third party offeree(s)
without previously offering Licensee the right to enter into an agreement on
substantially similar terms than those contained in the final agreement with the
relevant third party offeree.

 

(d)  Should senior executive officers of Licensor become aware of the possible
interest of any third party to enter into an agreement in relation with any New
Product prior to completion of all Phase 2 clinical trials, then Licensor shall
promptly notify Licensee of such possible interest of a third party. In such
event, and notwithstanding Section 2.5(a) herein, Licensor and Licensee agree to
initiate good faith negotiations with respect of such New Product with a view to
enter into an agreement for the development and commercialization of such New
Product prior to the completion of the Phase 2 development for that New Product;
provided, however, that in any such event the parties agree that any
negotiations hereunder shall be performed within timeframes similar to those as
set forth in Section 2.5 and shall encompass terms and conditions similar to
those set forth in Sections 2.5(b) and (c).

 

(e)  Prior to the expiration of the New Product Negotiation Term, Licensee’s
rights hereunder to New Products shall be terminated upon the occurrence of any
two of the following events, in any combination thereof: (i) a New Product
license is entered into by the parties; and (ii) An Unrealized New Product event
occurs.

 

-8-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

ARTICLE 3
GRANT BACK

 

In consideration for Licensor (i) making the Licensed Know-how (including any
improvements thereto and solely to the extent provided for in Section 2.1)
available to Licensee on a continuing basis for the duration of this Agreement
and (ii) procuring, and making available to Licensee the benefit of, equivalent
grants from Licensor’s other licensees for the Licensed Products outside the
Licensed Territory Licensee hereby grants to Licensor and such other licensees
as Licensor may designate a royalty-free, nonexclusive license outside the
Licensed Territory, with the right to grant sublicenses, under any and all
inventions and Licensee Proprietary Information (whether patentable or not)
hereafter during the term of this Agreement, developed, possessed or acquired by
Licensee related to the Licensed Products, Patent Rights, Licensed Know-how or
Licensed Methods; provided that Licensee is not legally restricted or prevented
from granting such rights in connection with the relevant invention. Licensee
shall provide Licensor with a written enabling disclosure of each invention
(such as a patent application or internal docket reference) unambiguously
identifying it as an invention governed by this Article 3 prior to filing a
patent application or taking any other action disclosing or potentially
disclosing the same to third parties.

 

Licensee shall promptly disclose all Licensee Proprietary Information to
Licensor and, subject to the execution of confidentiality undertakings
comparable to those set forth in Article 7, to Licensor’s other licensees (and
or Affiliates and permitted sublicensees) of Patent Rights outside the Licensed
Territory on a continuing basis during the term of this Agreement. Licensee
hereby grants to Licensor and such licensees a royalty-free nonexclusive
license, with the right to grant sublicenses, to use the Licensee Proprietary
Information outside the Licensed Territory. Licensee shall not disclose any such
invention and or Licensee Proprietary Information under circumstances that would
reasonably be expected to result in the loss of the protectible status of any
such invention and or Licensee Proprietary Information without the prior written
consent of Licensor, which consent shall not be unreasonably withheld or
delayed.

 

ARTICLE 4
CONSIDERATION

 

Section 4.1.             Common Stock Grant. Contemporaneously with the
execution of this Agreement, Licensor shall issue 500,000 shares of Licensor’s
common stock, par value $.001 per share to Licensee for no additional
consideration. Licensee shall be entitled to the registration rights for such
shares of common stock that are provided for in the Common Stock Letter
Agreement between Licensor and Licensee dated as of December 3, 2004.

 

Section 4.2.             Supply Agreement. Concurrently with the execution of
this Agreement, Licensor and Licensee shall enter into an amended and restated
supply agreement for Licensed Products (the “Revised Supply Agreement”).

 

-9-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 4.3             Sharing of Fees. With respect to cash amounts as
provided for herein that are received by Licensor from third parties regarding
any partnerships or alliances entered into in connection with the Development
and/or commercialization of the Licensed Products (as such term is defined in
this Revised Collaboration Agreement) anywhere in the Licensed Territory
(provided, however, that solely for the purposes of this Section 4.3 that
Licensed Territory shall be as defined in the Collaboration Agreement dated
March 6, 2002, between the parties), Licensor and Licensee shall share in any
such cash amounts according to the following ratio: Licensor [***]%; Licensee
[***]% (provided, however, that the aggregate of any amounts received by
Licensee pursuant to this Section 4.3 shall not exceed $20 million (USD)).

 

Cash amounts received by Licensor from third parties that shall be subject to
sharing under this Section 4.3 shall expressly be limited to license fees,
technology access fees and performance-based milestones (i.e., such milestones
solely intended to reward the Licensor upon the occurrence of events
characteristic of the product development process and of the process of
application for and grant of regulatory approval to market the subject Licensed
Products and price approval therefor) for licenses granted by Licensor and shall
exclude, without limitation, amounts received by Licensor: in return for
supplying or royalties and other revenues associated with the sale of Licensed
Products; as funding for product development, commercialization, manufacturing,
and regulatory activities; and with respect to any bona fide equity or loan
transactions). Licensor shall conduct negotiations with third parties with
respect to potential licenses in the greatest commercially practicable manner so
as the entering into of any such relationship would provide for cash license
fees, technology access fees and performance-based milestones that are
appropriate with reference to the technology and potential value of the Licensed
Products and the value created during the Development process.

 

For the purposes of this Section, upon execution of any such agreement with a
third party, Licensor shall immediately notify Licensee as to the agreed upon
commercial terms with such party in order to enable Licensee to assess the cash
amounts to which it is entitled. Licensee may verify the information provided by
Licensor by means of the audit of an external consultant, acceptable to
Licensor, which, at reasonable business hours, may inspect Licensor’s premises
by giving prior reasonable notice. Any such inspections shall be at the sole
cost of Licensee, except in the event where the adjustment shown by such
inspection is greater than 10% of the amount incurred, then the Licensor shall
bear such costs.

 

Section 4.4             Cash Payments to Licensor for Milestones. Licensee shall
pay to Licensor the following cash amounts upon the attainment of the following:

 

 

1.

$ [***] upon EMEA Marketing Regulatory Approval for RDS.

 

2.

$ [***] upon EMEA Marketing Regulatory Approval for BPD.

 

3.

$ [***] upon price approval in the Territory for ARDS provided, however, that
the parties have reached a mutually satisfactory Transfer Price in accordance
with the Amended and Restated Supply Agreement.

 

-10-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

4.

$ [***] upon EMEA Marketing Regulatory Approval for ALI prophylaxis.

 

5.

$ [***] upon filing for EMEA Marketing Regulatory Approval of the nCPAP Licensed
Product.

 

6.

$ [***] upon EMEA Marketing Regulatory Approval of the nCPAP Licensed Product.

 

7.

$ [***] upon filing for EMEA Marketing Regulatory Approval for asthma in the
hospital setting.

 

8.

$ [***] upon EMEA Marketing Regulatory Approval for asthma in the hospital
setting. 

 

9.

$ [***] upon filing for EMEA Marketing Regulatory Approval for COPD in the
hospital setting.

 

10.

$ [***] upon EMEA Marketing Regulatory Approval for COPD in the hospital
setting.

 

 

Section 4.5             Manner of Payment. The amounts provided for in Section
4.3 and Section 4.4 shall be paid in United States Dollars. Any and all taxes
that are levied on payments accruing under this Article 4 of the Agreement in a
country in which provision is made in the law or by regulation for withholding
may be deducted by the payor from such amounts and paid to the proper taxing
authority and evidence of such payment shall be secured and sent to the payee as
promptly as possible. The parties shall do all such lawful acts and things and
sign all such lawful deeds and documents as either party may reasonably request
from the other party to enable Licensee or Licensor, or their respective
Affiliates and/or sublicensees to take advantage of any applicable legal
provision or any double taxation treaties with the object of paying the sums due
to any payee hereunder without withholding any tax or as promptly as practicable
recovering any such withheld tax. Amounts to be paid hereunder shall be paid:
(i) with respect to amounts due to Licensee pursuant to Section 4.3, as soon as
practicable following Licensor’s receipt of any such shareable amounts received
thereunder but in no event later than ten (10) Business Days after such receipt;
and (ii) with respect to amounts due to Licensor pursuant to Section 4.4, as
promptly as practicable upon Licensee’s receipt of Licensor’s invoice issued
upon occurrence of any such event, but in no event later than ten (10) Business
Days after receipt of Licensor’s invoice.

 

ARTICLE 5
SCOPE OF THE COLLABORATION

 

Section 5.1.             Goals of the Collaboration. Subject to Section 8.6(b)
hereinbelow, the parties hereto desire to collaborate in a strategic
relationship with regard to product Development and commercialization programs
for the Licensed Products with the following goals and in the following manner:

 

-11-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(a)

the Development and clinical testing of Licensed Products;

 

 

(b)

Marketing Regulatory Approval of Licensed Products in the Licensed Territory;
and

 

 

(c)

the manufacturing by Licensor and the marketing, sale, and distribution by
Licensee of Licensed Products in the Licensed Territory.

 

In performance of the foregoing, Licensor and Licensee agree to collaborate
diligently in the overall strategic relationship and in the Development and
commercialization of Licensed Products in the Licensed Territory in accordance
with the terms and conditions contained in this Agreement including, without
limitation, the respective roles and responsibilities of the parties as set
forth in this Article 5.

 

Section 5.2.             Roles and Responsibilities. The principal mechanism by
which the parties contemplate coordinating their respective clinical Development
and sales and marketing activities will be through consensus-based
decision-making through: (i) a joint Development Committee (established and
governed pursuant to Section 6.2 of this Agreement) and (ii) a joint
Commercialization Committee (established and governed pursuant to Section 6.3 of
this Agreement); in each case, under the oversight of a joint Steering Committee
(established and governed pursuant to Section 6.1 of this Agreement), provided,
that the parties expressly acknowledge and agree that the following shall apply:

 

(a)              Conduct of Clinical Investigations. The Development Committee
(as such term is defined in Section 6.2) shall be responsible for the
Development of Licensed Products in the Licensed Territory; provided, however,
that

 

(i)  

Licensor, at its cost, shall be responsible for planning and managing the
research and development work related to Licensed Products that is necessary to
obtain EMEA approval, regardless of where conducted, subject to Section
5.2(a)(ii), below;

 

(ii)  

Subject to Section 8.6(b) hereinbelow, Licensee shall contribute for Phase 3
Development of Licensed Products in the Licensed Territory by conducting,
sponsoring, and funding the cost (up to the amounts specified below for each
category of Licensed Products) of Phase 3 clinical trials that are conducted in
the Licensed Territory (it being acknowledged by the parties that any such
trials are intended to be a part of a global European development program for
the Licensed Products), as discussed and agreed to by the Development Committee.
Licensee’s contribution under this Section 5.2(a)(ii) shall be solely limited to
those costs that may be incurred with respect to Phase 3 Development conducted
with respect to clinical sites located in the Licensed Territory and shall
solely include (x) shipping costs for investigational product and other
materials supplied to clinical sites; and (y) external costs and payments for
the subject Phase 3 clinical trial including, without limitation, consultants,
contract research organizations, payments to clinical investigators and support
staff, insurance companies, clinical sites, and regulatory fees (“Phase 3
Costs”); provided, however, that with regards to each of (x) and (y), above,
Licensee’s obligation for contribution shall apply whether such costs are
contracted for and/ or initially paid by Licensor or Licensee. The Development
Committee shall (A) be responsible for developing and approving the budgets for
Phase 3 Costs taking into account the nature of the Phase 3 Costs, and (B)
approve the selection, without limitation, of clinical sites and specific
consultants, contractors and clinical investigators to be used in the
performance of Phase 3 Development. Such approval by the Development Committee
shall constitute the parties’ commitment to undertake the relevant Phase 3
Development and Licensee’s agreement to contribute to any such Phase 3 Costs up
to a maximum of the following amounts in U.S. Dollars (“Licensee’s Maximum
Contribution”):

 

-12-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

1.

For Licensed Products for the ARDS and/ or ALI indications, up to $[***];

 

2.

For Licensed Products for the BPD indication, up to $[***];

 

3.

For nCPAP Licensed Product(s), up to $[***];

 

4.

For Licensed Products for the asthma and COPD indication in the hospital
setting, up to $[***]; and 

 

5.

For Licensed Products for the COPD indication in the hospital setting, up to
$[***], only if a separate Phase 3 pivotal trial is conducted for this
indication (i.e. independent from the Phase 3 pivotal trial for asthma).

 

 

Provided, however, that the determination of whether separate Phase 3
Development has occurred for the purposes of this Section 5.2(a)(ii) shall not
be based upon the existence of separate formulations of Licensed Product.

 

(iii)  

Promptly upon the completion of the experimental phase of the subject Phase 3
clinical trial in the Licensed Territory (i.e. when the last visit of the last
patient has occurred), a reconciliation of Licensee’s Phase 3 Cost contributions
determined hereunder (including, without limitation, those costs previously
invoiced, paid or still to be invoiced and paid) shall be made with reference to
Licensee’s Maximum Contribution for such trial. Both parties shall keep such
records as are necessary to determine accurately the sums due under this Section
5.2(a). Such records shall be retained by each party and, at any time during the
Term of the Agreement, at the prior written request and expense of the other
party, shall be made available for inspection, review, and audit during normal
business hours, by an internationally recognized independent certified public
accounting firm selected by the auditing Party and reasonably acceptable to the
other Party for the sole purpose of verifying the accounting reports and

 

-13-

--------------------------------------------------------------------------------

 

 

 

payments made or to be made pursuant to this Section 5.2(a); provided, however,
that such audits may not be performed more than once per contract year. The
auditing Party shall pay for such inspections, except that in the event where
the adjustment shown by such inspection is greater than 10% of the amount
incurred, then the audited Party shall pay for such inspection.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(iv)  

Licensee shall be the sponsor in the Licensed Territory of all Phase 3 clinical
trials to which it contributes in accordance with this Section 5.2 and, subject
to the prior approval of the Development Committee, Licensee shall be entitled
to conduct monitoring and auditing of the sites at its own cost and expense.
With respect to Licensee’s sponsorship, monitoring and auditing, as applicable,
Licensor, through the operation of the Development Committee or directly, shall
(i) have the sole authority to approve the clinical site agreement that may be
entered into by Licensee and a clinical site prior to its signature and, to the
greatest extent possible with reference to then or future applicable law, be
named as a co-sponsor thereto; and (ii) be entitled to oversee and audit
clinical site operations including, without limitation, site interactions, site
initiation, and monitoring and auditing conducted by Licensee, all at Licensor’s
expense.

 

 

(v)  

Licensor and Licensee shall keep each other fully informed on the progress of
all clinical trials of Licensed Products and shall promptly provide the other
with copies of all submissions to regulatory authorities in connection
therewith, all significant communications received from such regulatory
authorities and reasonably detailed descriptions (in English) of all meetings
with and verbal communications with such regulatory authorities which are of
significance.

 

 

(vi)  

Each of Licensor and Licensee shall use its best commercial efforts to complete
all clinical trials for which it is responsible within the parameters
established by (and as such parameters may be modified by) the Development
Committee.

 

 

(b)              Commercialization Activities. Through the governance mechanism
of the Commercialization Committee (as such term is defined in Section 6.3),
Licensor and Licensee shall actively participate in the strategic marketing
activities for Licensed Products in the Licensed Territory. Without prejudice to
Section 2.1 and 2.3, Licensee shall be responsible for activities and associated
costs and expenses involved in the pre-launch, launch and post-launch marketing,
sales, and distribution of Licensed Products in the Licensed Territory
including, without limitation, (i) providing country-specific marketing
resources including, but not limited to, personnel, marketing materials and
other customary marketing tools and methods; (ii) furnishing sufficient sales
personnel to adequately detail Licensed Products in the Licensed Territory and
achieve insertion of Licensed Products into hospital formularies; (iii) managing
and conducting order taking, storage and distribution of Licensed Product in the
Licensed Territory; (iv) performing country-specific regulatory affairs
activities and price and reimbursement negotiations during the Regulatory
Marketing Approval process; (v) managing local medical affairs and reporting of
drug safety issues to Licensor and appropriate regulatory authorities; and (vi)
periodically report to the Commercialization Committee and Steering Committee on
Licensee’s marketing and sales activities related to pre-launch, launch and
post-launch periods for all Licensed Products.

 

-14-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(c)             Licensee, shall develop a sales and marketing plan, which shall
be subject to the periodic review and approval (no less frequently than every 12
months) of the Steering Committee as provided hereunder, comprised of individual
sales and marketing (pre-launch, launch and post-launch) plans for each Licensed
Product on a country-by-country basis in the Licensed Territory in a form and
content consistent with general pharmaceutical industry practices (the
“Marketing Plan”).

 

Section 5.3             Regulatory Approvals.

 

(a)           Subject to the completion of requisite clinical investigations by
the Licensor, Licensor shall prepare and submit to the EMEA a MAA within 6
months of the date of acceptance of filing of the applicable NDA by the FDA and
shall use its diligent efforts to obtain and maintain all EMEA Marketing
Regulatory Approvals for the term of this Agreement, all at the cost and expense
of Licensor, except as may otherwise be provided for in Section 5.2. When filing
for MAA, Licensor shall designate, as appropriate, Licensee or such Licensee’s
Affiliates or permitted sublicensees and/or partners designated by Licensee as
its distributors or local representatives for the Licensed Products in the
Licensed Territory. Licensor shall, upon the granting of each Marketing
Regulatory Approval obtained by Licensor, promptly supply Licensee with a copy
of such approval.

 

(b)             Subject to receipt of MAA Marketing Regulatory Approval by
Licensor, Licensee, where appropriate, shall prepare and submit to the
regulatory authorities in the Licensed Territory country-specific and Licensed
Product specific applications for Pricing Approvals as soon as practicable and
shall use its diligent efforts to obtain and maintain all Pricing Approvals that
are obtained by Licensee for the term of this Agreement, all at the cost and
expense of Licensee. Licensee shall, upon the granting of each Pricing Approval
obtained by Licensee, promptly supply Licensor with a copy of such approvals.
The parties contemplate that country-specific applications for Marketing
Regulatory Approvals shall not be necessary for any of the Licensed Products in
the Licensed Territory, however, should any such country-specific applications
be required, Licensee shall be responsible for all associated costs for filing
and maintaining such Marketing Regulatory Approvals.

 

(c)             Each party shall, in connection with any Marketing Regulatory
Approvals and Pricing Approvals obtained by such party in the Licensed
Territory, grant to the other party an irrevocable right of access and reference
thereto and shall effect such notifications to regulatory authorities as shall
be reasonably necessary to accomplish the foregoing. Each party shall assist the
other party in maintaining any such Marketing Regulatory Approvals and Pricing
Approvals including supplying to the other party any information in connection
therewith.

 

(d)             In the event of termination of this Agreement pursuant to
Section 8.2 (only in the event of termination by Licensor) and Sections 8.3,
8.4, and 8.6(a), Licensee shall promptly transfer to Licensor or Licensor’s
designee, possession, and ownership of all governmental or regulatory
correspondence, conversation logs, filings, and approvals (including all
country-specific Marketing Regulatory Approvals, if any, and Pricing Approvals)
relating to the Licensed Products and, to the extent not already done, Licensee
shall appoint Licensor as Licensee’s agent for all Licensed Product-related
regulatory matters in the Licensed Territory. Licensee shall execute all
documents and take all such further actions as may be reasonably requested by
Licensor in order to give effect to the foregoing. Licensor shall reimburse
Licensee for all reasonable costs incurred in performance hereunder.

 

-15-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 5.4             Commencement of Marketing. Licensee shall consummate its
first commercial sale of each Licensed Product in each country of the Licensed
Territory within six (6) months after official publication of the obtaining of
Pricing Approval (or if Pricing Approval is not applicable, within six (6)
months of Marketing Regulatory Approval in such country); provided, however,
that if Licensee has failed to meet such deadlines in any country because of
reasons beyond the control of Licensee, Licensor and Licensee shall discuss in
good faith a new deadline for such country. In the event Licensee does not
consummate a sale within such period, Licensor may notify Licensee of a default
under this Section 5.4 and, in the event such default is not cured within thirty
(30) days from such notice of default, Licensor shall have the right to
terminate the license granted to Licensee hereunder with respect to such
Licensed Product in such country.

 

Section 5.5.             Post-Authorization Studies. [***] shall be responsible
for conducting, at its own cost and expense such post-authorization studies
activities as may be useful or necessary for the better knowledge and use of the
Licensed Products in the Licensed Territory provided that the protocol shall be
approved in accordance with Section 5.2(a) in advance of its commencement. The
Development Committee shall monitor and supervise the conduct thereof. Licensee
shall purchase Licensed Product for any such clinical trials at Licensor’s Cost
of Goods (as set forth in the Revised Supply Agreement). Licensor shall be
entitled, with reasonable prior notice and at reasonable times and intervals, to
(i) audit the clinical activities of Licensee; (ii) establish a
pharmacovigilance committee jointly with Licensee to monitor and assess the
safety outcomes of such clinical activities; and (iii) utilize the resulting
data for Licensor’s own purposes, subject, however to Licensee’s prior consent,
which consent shall not be unreasonably withheld.

 

Section 5.6.             Standard of Diligence. (a) Should Licensee (or any
sublicensees or co-promotion/ co-marketing partners of Licensee) fail to satisfy
[***]% of the annual sales targets (as such sales targets are established in the
Marketing Plan in accordance with Section 5.2(c)) with respect to the subject
Licensed Product in a country of the Licensed Territory for two (2) consecutive
years, Licensor shall have the right to terminate the exclusivity character of
the rights granted hereunder with respect to the relevant country(ies) and
subject Licensed Product where such failure has occurred with a prior notice of
ninety (90) days addressed to Licensee; provided, however, that such notice
shall need to be sent, in order to be valid and enforceable, within sixty (60)
days after Licensor becoming aware of any such failure. Should Licensee (or any
sublicensees or co-promotion/ co-marketing partners of Licensee) fail to satisfy

 

-16-

--------------------------------------------------------------------------------

 

 

[***]% of the annual sales targets (as such sales targets are established in the
Marketing Plan in accordance with Section 5.2(c)) with respect to the subject
Licensed Product in a country of the Licensed Territory for two (2) consecutive
years, Licensor shall have the right to terminate this Agreement with respect to
the relevant country(ies) and subject Licensed Product where such failure has
occurred with a prior notice of ninety (90) days addressed to Licensee;
provided, however, that such notice shall need to be sent, in order to be valid
and enforceable, within sixty (60) days after Licensor becoming aware of any
such failure.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(b) Licensee shall use commercially reasonable efforts to commercialize the
Licensed Products in the Licensed Territory throughout the term of this
Agreement in accordance with all applicable legal and regulatory requirements,
including promoting the Licensed Products by accepted promotional practices
consistent with those used (i) by Licensee in connection with the promotion of
its other products and (ii) in the critical care pharmaceutical industry
generally.

 

Section 5.7. Marketing Plan. Licensee, shall submit to the Steering Committee
the Marketing Plan (as such term is defined in Section 5.2(b) hereinabove) for:

 

 

(i)

The Surfaxin® Licensed Product for RDS, the first action of the
Commercialization Committee shall be to establish the schedule for submission of
the applicable pre-launch market development plan by Licensee.

 

(ii)

Except for as set forth in Section 5.7(i), for all Licensed Products Licensee
shall submit pre-launch market development plans as directed by the
Commercialization Committee.

 

(iii)

For all Licensed Products, Licensee shall submit within ninety (90) days prior
to the planned launch date for a subject Licensed Product for each country of
the Licensed Territory a Marketing Plan (i.e., a launch plan).

 

(iv)

For all marketed Licensed Products, Licensee shall submit an updated Marketing
Plan for each country of the Licensed Territory before the end of each calendar
year.

 

Section 5.8.             Record-keeping. Licensor shall maintain complete and
accurate records for such periods as may be required by applicable law, but in
no event less than three (3) years, of all Licensed Products sold by it,
including distribution data.

 

-17-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 5.9.             Promotional Material. (a) Licensor shall supply free of
charge to Licensee samples of all training aids and literature used by Licensor
and its Affiliates and distributors and sublicensees thereof for training their
sales representatives and samples of all promotional and sales material used by
Licensor or its Affiliates and distributors and sublicensees thereof for the
Licensed Products.

 

(b)             Licensee shall submit to Licensor, for Licensor’s prior review
and written approval (which approval is intended to ensure consistency with
global strategic marketing initiatives and regulatory requirements and which
shall not be unreasonably withheld or delayed), all training aids, promotional
and sales materials, literature, and other relevant media proposed to be used by
Licensee and its Affiliates and distributors and sublicensees thereof for
training sales representatives for the Licensed Products. In the event Licensor
has not provided its approval to the materials submitted for its review within a
term of ten (10) Business Days, such materials shall be deemed approved.

 

Section 5.10.             Promotional Claims. All technical and scientific
information and therapeutic claims referred to by Licensee in promotional
advertisements, promotional literature, sales aids, training aids and literature
and the like with respect to each Licensed Product shall be consistent with any
Marketing Regulatory Approval and the information and claims made by Licensor
with respect thereto insofar as the latter are consistent with Marketing
Regulatory Approvals or permitted practices in the Licensed Territory. Licensee
shall not employ any sales practice or display any advertisement which the
Commercialization Committee determines is detrimental to Licensor’s interests
and Licensor shall be entitled to require licensee to promptly cease any such
practice or withdraw any such advertisement.

 

Section 5.11.             Samples of Licensee’s Promotional Material. Licensee
shall supply free of charge Licensor with samples of product labeling, packages
and/or cartons and the like and of all advertisements, promotional literature,
sales aids, training material for salesmen, used by Licensee in connection with
the promotion and sale of the Licensed Products.

 

Section 5.12.         Adverse Event Reporting. The parties shall establish a
procedure for the handling of adverse events as soon as is practicable after the
Effective Date, which procedure shall be in conformance with all applicable
laws, rules and regulations; provided, however, that (i) Licensee shall be
responsible at its expense for collecting local safety data on the Licensed
Product in the Licensed Territory and the timely submission thereof to Licensor,
and (ii) Licensor shall be responsible for maintaining a global adverse event
reporting system and appropriate database at its sole cost and expense and for
the timely submission of required safety reports to appropriate authorities.
Each party shall advise the other, by telephone or facsimile, within twenty-four
(24) hours after it becomes aware of any serious adverse event arising in
connection with the use of any Licensed Products and shall include the following
information: a description of the patient (which shall be made in compliance
with any applicable data protection regulations), the Licensed Product, the
reporting source and a description of the event and/or such other information as
may be required by the relevant regulatory authorities in the Licensed Territory
at the time the serious adverse event occurs. No later than five (5) days after
its initial report, the party informing of a serious adverse event shall provide
the other with a written report delivered by confirmed facsimile of any reported
serious adverse event stating

 

-18-

--------------------------------------------------------------------------------

 

 

the full facts known to it, including but not limited to such information as may
be required by the relevant regulatory authorities in the Licensed Territory at
the time the serious adverse event occurs. The Adverse Event Reporting to the
EMEA and other regulatory agencies shall be made by Licensor at its sole cost
and expense. In any event, Licensor and Licensee shall promptly provide each
other with a copy of any Adverse Event notice that they may address to any
regulatory agency (including, without limitation, the FDA) in connection with
the Licensed Products.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 5.13.         Licensed Product Distribution. For the Licensed Products,
Licensee shall provide customary distribution services, including, without
limitation, storage, order taking, shipping, billing, accounts receivable,
returns/allowances in the Licensed Territory at its cost and expense.

 

ARTICLE 6
GOVERNANCE AND COMMITTEE STRUCTURE

 

Section 6.1             Steering Committee.

 

(a) Licensee and Licensor shall jointly form an oversight committee (the
“Steering Committee”) that shall (i) manage the overall strategic relationship
and the strategic marketing and sales activities for Licensed Products in the
Licensed Territory, (ii) to review and approve the pre- and post-launch
Marketing Plans as well as any other matters required for the sales and
promotion of Licensed Products in the Licensed Territory (including, without
limitation, the strategic decision-making authority to authorize sublicensing,
co-promotion or co-marketing and the tactical decision to approve a recommended
sublicensing, co-promotion or co-marketing partner in the Licensed Territory),
except to the extent that certain matters are solely the responsibility of a
single party under this Agreement; (iii) to advise, provide input and determine
strategy for future clinical and/or marketing studies; (iv) have overall
responsibility for the success of such matters as established by this Agreement,
and (v) be charged with promptly resolving disputes of the parties, if any,
subject to Section 15.4.

 

(b)             The Steering Committee will be comprised of [***] (unless
otherwise mutually agreed) that shall have the overall functional responsibility
for corporate operations/business development, commercial operations and product
development within their respective organizations. The Steering Committee shall
be chaired [***]. The initial members of the Steering Committee shall be
designated by the parties hereto not later than thirty (30) days after the
Effective Date and the first Chairperson shall be a designee of Licensor. [***]
The Steering Committee shall to the extent practicable seek to operate by
consensus. In the event of any deadlock or other inability of the Steering
Committee to reach a determination with respect to any matter within the
authority of the Steering Committee, the issue shall be referred to the
respective Chief Executive Officers (or equivalent position) of each party who
shall use their best endeavors to agree in good faith to a resolution of the
dispute within thirty (30) days of their receipt of notice as to such dispute.
If they are unable to resolve the dispute within such thirty

 

-19-

--------------------------------------------------------------------------------

 

 

(30)-day period, it shall be referred to the decision of an external expert
suitably qualified to resolve such dispute which is mutually acceptable to both
parties, whose decision shall be final. In resolving the dispute, the appointed
expert shall take into account development and marketing practices and
procedures common in the pharmaceutical industry and appropriate with reference
to the subject Licensed Products. Either party may appoint, substitute or
replace members of the Steering Committee to serve as their representatives upon
notice to the other party.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(c)             The Steering Committee shall meet within 60 days after the
Effective Date and thereafter at least every 6 months. The location of such
meetings shall alternate between Discovery’s Pennsylvania headquarters, United
States and Barcelona, Spain, unless otherwise agreed to by Licensor and
Licensee. The Steering Committee may also meet by means of a telephone or video
conference call with the consent of each of Licensor and Licensee. Licensee and
Licensor shall use reasonable efforts to cause their representatives to attend
the meetings of the Steering Committee. If a representative of either of the
parties hereto is unable to attend a meeting, such party may designate an
alternate to attend such meeting in place of the absent representative.

 

Section 6.2             Development Committee.

 

(a) Licensee and Licensor shall jointly form a development committee (the
“Development Committee”) to oversee the Development of Licensed Products within
the Licensed Territory. The Development Committee shall have functional
responsibility for the success of the matters related to the Development of the
Licensed Products in the Licensed Territory and related medical and regulatory
activities as established by this Agreement, including without limitation: (i)
to determine and oversee the overall strategy for all such activities for
Licensed Products in the Licensed Territory; (ii) to plan and coordinate the
parties’ efforts hereunder related to all such activities for Licensed Products
in the Licensed Territory; and (iii) to facilitate the flow of information among
the parties, including coordinating all such activities with manufacturing
schedules and distribution.

 

(b)             The Development Committee will be comprised of [***] (unless
otherwise mutually agreed) that shall have the overall functional responsibility
for Licensed Product clinical Development and medical and regulatory operations.
The Development Committee shall be chaired [***]. The initial members of the
Development Committee shall be designated by the parties hereto not later than
thirty (30) days after the Effective Date. Upon resignation by or removal of any
member of the Development Committee, Licensee or Licensor, as appropriate, shall
have the sole right to appoint a successor. [***] The Development Committee
shall to the extent practicable seek to operate by consensus. In the event of
any deadlock or other inability of the Development Committee to reach a
determination with respect to any matter within the authority of the Development
Committee, the issue shall be submitted to the Steering Committee.

 

(c)             The Development Committee shall meet within 60 days after the
Effective Date and thereafter at least every 6 months. The location of such
meetings shall alternate between Discovery’s Pennsylvania headquarters, United
States and Barcelona, Spain, unless

 

-20-

--------------------------------------------------------------------------------

 

 

otherwise agreed to by Licensor and Licensee. The Development Committee may also
meet by means of a telephone or video conference call with the consent of each
of Licensor and Licensee. Licensee and Licensor shall use reasonable efforts to
cause their representatives to attend the meetings of the Development Committee.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(d)             The Development Committee will report to the Steering Committee
semi-annually in an appropriately detailed manner and shall provide the Steering
Committee annually with a written comprehensive report on the execution of the
clinical development programs contemplated hereunder.

 

Section 6.3             Commercialization Committee.

 

(a) Licensee and Licensor shall jointly form a commercialization committee (the
“Commercialization Committee”) to oversee the commercialization of Licensed
Products within the Licensed Territory. The Commercialization Committee shall
have functional responsibility for the success of the matters related to
commercialization of the Licensed Products in the Licensed Territory as
established by this Agreement, including without limitation: (i) the overall
Commercialization strategy to assure consistency with Licensor’s global branding
strategy; (ii) planning and coordinating commercialization activities; (iii)
submitting Marketing Plans to the Steering Committee for its review and
approval, (iv) facilitating the flow of appropriate commercial information among
the parties, including coordinating commercialization activities with
manufacturing schedules and distribution and (v) recommending to the Steering
Committee sublicensees, co-promoters and/or co-marketers for the Licensed
Products as set forth under Section 2.3 hereinabove.

 

(b)             The Commercialization Committee will number [***]. The initial
members of the Commercialization Committee shall be designated by the parties
hereto not later than (thirty) 30 days after the Effective Date. Upon
resignation by or removal of any member of the Commercialization Committee,
Licensee or Licensor, as appropriate, shall have the sole right to appoint a
successor. The representatives of Licensor shall collectively be entitled to one
(1) vote and the representatives of Licensee shall collectively be entitled to
one (1) vote. The Commercialization Committee shall to the extent practicable
seek to operate by consensus. In the event of any deadlock or other inability of
the Commercialization Committee to reach a determination with respect to any
matter within the authority of the Commercialization Committee, the issue shall
be submitted to the Steering Committee.

 

(c)             The Commercialization Committee shall meet within 60 days after
the Effective Date and thereafter at least every 6 months. The location of such
meetings shall alternate between Discovery’s Pennsylvania headquarters, United
States and Barcelona, Spain, unless otherwise agreed to by Licensor and
Licensee. The Commercialization Committee may also meet by means of a telephone
or video conference call with the consent of each of Licensor and Licensee.
Licensee and Licensor shall use reasonable efforts to cause their
representatives to attend the meetings of the Commercialization Committee.

 

-21-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(d)             The Commercialization Committee will report to the Steering
Committee semi-annually in an appropriately detailed manner and shall provide
the Steering Committee annually with a written comprehensive report on the
execution of the commercialization programs contemplated hereunder.

 

Section 6.4             General Committee Procedures.

 

(a)             Each party shall be responsible for all of its own expenses of
participating in any committee or any working group. If a representative of
either of the parties hereto is unable to attend a meeting, such party may
designate an alternate to attend such meeting in place of the absent
representative.

 

(b)             Meeting Agendas and Minutes. Each Party will disclose to the
other proposed agenda items along with appropriate information at least 10
Business Days in advance of each meeting of the applicable Committee; provided
that under exigent circumstances requiring Committee input, a party may provide
its agenda items to the other party within a lesser period of time in advance of
the meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as such other party consents to such later addition of such
agenda items or the absence of a specific agenda for such Committee meeting. The
chairperson(s) of each Committee shall be responsible for calling meetings,
preparing, and circulating an agenda in advance of each meeting of such
Committee and preparing and issuing minutes of each meeting within 15 days
thereafter; provided that such minutes will not be finalized until both parties
review and confirm the accuracy of such minutes in writing.

 

(c)             Other employees of each party involved in the Development,
manufacture, or commercialization of the Licensed Products may attend meetings
of any of such Committees as nonvoting participants, and, with the consent of
each party, consultants, representatives, or advisors involved in the
Development, manufacture, or commercialization of Licensed Products may attend
meetings of any of such Committees as nonvoting observers; provided that such
third-party representatives are under obligations of confidentiality and non-use
applicable to information of each party and that are at least as stringent as
those set forth in Article 7.

 

Section 6.5.             Cost Sharing of Global Marketing Activities. Each of
Licensor and Licensee hereby agree that the Commercialization Committee shall
discuss in good faith the possibility for the parties to share in the cost and
expense of any global marketing activities which may beneficially effect
Licensor’s commercialization of Licensed Products. Any such agreement as to
sharing of costs and expenses shall take into account the value of the Licensed
Territory relative to the global value of the Licensed Product.

 

Section 6.6.             Coordination of Committee Activities with Licensor’s
other Collaborators. Licensee hereby acknowledges that Licensor intends to
establish collaborative arrangements substantially similar to those provided for
by this Agreement with third parties for Licensed Products outside of the
Licensed Territory and agrees that it shall be to the mutual benefit of each of
Licensee, Licensor, and potential other collaborators of Licensor to coordinate
Development and commercialization activities for Licensed Products on a global
basis. Licensee acknowledges that Licensor intends to establish global
committees with functional responsibilities similar to those committees outlined
herein and that Licensee shall participate on any such global committee.

 

-22-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 6.7.             Global Project Management. Licensor shall have overall
responsibility for management of global product development and
commercialization activities. Licensee hereby acknowledges and agrees that
Licensor shall be entitled to maintain oversight on all development and
commercialization activities conducted in connection with the Licensed Products
and the Licensed Territory in order to ensure consistency of all such activities
with Licensor’s global product and commercialization plans.

 

 

ARTICLE 7
TRANSFER OF LICENSED KNOW-HOW; CONFIDENTIALITY; PUBLICATION

 

Section 7.1.           Transfer of Licensed Know-How. Promptly after the
Effective Date and from time to time as it becomes available during the term of
this Agreement, Licensor shall provide Licensee with the Licensed Know-How,
subject, however, to the terms and conditions contained herein including,
without limitation, those set forth in Article 2 of this Agreement.

 

Section 7.2.             Confidentiality. Any information disclosed by either
party, its Affiliates or permitted licensees to the other party hereunder shall
be safeguarded by the recipient, shall not be disclosed to third parties and
shall be made available only to recipient’s employees, Affiliates, licensees for
the Licensed Products, independent contractors or external counsels who agree to
or are bound by equivalent conditions and who have a need to know the
information for the purposes specified under this Agreement. Subject to the
license granted under Article 2, all confidential information shall remain the
property of and shall be immediately returned to the disclosing party, upon
request, after any termination of this Agreement. These mutual obligations of
confidentiality shall apply during and for a period of ten (10) years after the
term of this Agreement, but such obligations shall not apply to any information
that can be established by competent evidence:

 

(a)             is or hereafter becomes generally available to the public other
than by reason of any default with respect to a confidentiality obligation under
this Agreement; or

 

(b)             was already known to the recipient as evidenced by prior written
documents in its possession; or

 

(c)             is disclosed to the recipient by a third party who is not in
default of any confidentiality obligation to the disclosing party hereunder; or

 

(d)             is developed by or on behalf of the receiving party, without
reliance on confidential information received hereunder; or

 

(e)             is provided to third parties under appropriate terms and
conditions including confidentiality provisions equivalent to those in this
Agreement for Development purposes including, without limitation, consulting,
manufacturing Development, manufacturing, external testing and marketing trials
with respect to the Licensed Products; or

 

-23-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(f)             is used with the consent of the disclosing party (which consent
shall not be unreasonably withheld) in applications for patents or copyrights
under the terms of this Agreement; or

 

(g)             has been approved in writing for publication by each of the
parties; or

 

(h)             is required to be disclosed in compliance with applicable laws
or regulations in connection with the manufacture or sale of Licensed Products;
or

 

(i)             is otherwise required to be disclosed in compliance with
applicable laws or regulations or order by a court or other regulatory body
having competent jurisdiction; or

 

(j)             is product-related information which is reasonably required to
be disclosed in connection with marketing of Licensed Products.

 

Section 7.3.             Procedures for Obtaining Permission for Disclosure. In
the event that either party (the “Disclosing Party”) desires to publish or
disclose, by written, oral or other presentation, any confidential information
or other information regarding the Licensed Rights, the Disclosing Party shall
notify the other party (the “Nondisclosing Party”) in accordance with Section
15.2 at least sixty (60) days before any written or other publication or
disclosure. The Disclosing Party shall include with such notice a description of
any proposed oral presentation or, in any proposed written or other disclosure,
a current draft of such proposed disclosure or abstract. The Nondisclosing Party
may, no later than thirty (30) days following the receipt of such notice, notify
the Disclosing Party that the Nondisclosing Party will not consent to such
disclosure of confidential information. If the Disclosing Party does not receive
any such objection to the proposed disclosure of confidential information or
other information regarding the Licensed Rights within such 30-day period, the
Disclosing Party shall be free to make such disclosure in substantially the
manner and form proposed at the time notice was given to the Nondisclosing
Party.

 

ARTICLE 8
TERMINATION

 

Section 8.1.             Term. Unless otherwise terminated by operation of law
or by acts of the parties in accordance with the provisions of this Agreement,
this Agreement shall be in force from the Effective Date and shall remain in
effect with respect to each Licensed Product in each country of the Licensed
Territory for the duration of the Initial Period. Upon expiry of the Initial
Period with respect to each country in the Licensed Territory, the license
granted under Section 2.1 shall become fully paid up in such country.

 

In such case and in relation with each of such countries, the following shall
apply:

 

(a)             Licensee shall be entitled to continue to market the Licensed
Products in the relevant country under the Trademark and the Marketing
Regulatory Approval;

 

-24-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(b)             Should Licensee decide not to purchase a Licensed Product from
Licensor, Licensee shall pay a running royalty of [***] percent ([***]%) of Net
Sales (as such term is defined in the Revised Supply Agreement) of such Licensed
Product so purchased and sold under the Trademark in consideration of the use of
the Trademark;

 

(c)             Should Licensee decide not to purchase a Licensed Product from
Licensor, Licensor shall promptly transfer free of charge the Marketing
Regulatory Approval of the relevant country for such Licensed Product to
Licensee or to the third party that may be indicated by Licensee, the transfer
expenses being borne by Licensee; provided, however, that the EMEA Marketing
Regulatory Approval shall only be transferred to Licensee upon expiry of the
Initial Period in all the countries of the European Union;

 

(d)             Should Licensee decide not to purchase the Licensed Products
from Licensor, Licensor shall transfer free of charge to Licensee all such
know-how that is necessary to enable Licensee to manufacture and/or have
manufactured the Licensed Products, and Licensee shall pay a running royalty of
[***] percent ([***]%) of Net Sales (as such term is defined in the Revised
Supply Agreement) of such Licensed Product so manufactured under such know-how,
it being understood that Section 7.2 hereof shall continue to apply with respect
to the use of such know-how by Licensee or its subcontractors.

 

(e)             Should Licensee decide to continue purchasing the Licensed
Products from Licensor, Licensor shall maintain the Marketing Regulatory
Approvals in force;

 

(f)              Licensor shall take all appropriate steps and shall timely and
diligently cooperate with Licensee so as to avoid any possible discontinuation
in the commercialization of the Licensed Products in each country of the
Licensed Territory upon the expiry of the Initial Period; and

 

(g)             Should Licensee decide not to purchase the Licensed Products
from Licensor, Licensee shall ensure that such purchased products conform with
the Specifications (as such term is defined in the Revised Supply Agreement) and
all relevant regulatory authority requirements.

 

Section 8.2.             Termination by Breach. Upon any material breach of or
default under this Agreement (including, without limitation, as provided for in
Section 7.2 of the

 

-25-

--------------------------------------------------------------------------------

 

 

Revised Supply Agreement) by either party, the non-infringing party may
terminate this Agreement upon ninety (90) days written notice to the infringing
party. Said notice shall become effective at the end of said period, unless
during said period the infringing party shall cure such breach or default.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

In the event that this Agreement is terminated by Licensee pursuant to Section
8.2 of this Agreement, subsections (a) to (f) of Section 8.1 shall apply and, in
addition, (i) Licensor shall transfer free of charge to Licensee all such
know-how that is necessary to enable Licensee to manufacture and/or have
manufactured the Licensed Products, and (ii) Licensor shall promptly return and
cease to use any Licensee Proprietary Information and any other information
provided by Licensee to Licensor under Article 3 hereinabove.

 

Section 8.3.             Termination by Licensee. Licensee may terminate this
Agreement hereunder as follows:

 

(a)             Prior to the date of receipt of first Marketing Regulatory
Approval, Licensee may terminate this Agreement on sixty (60) days advance
written notice to Licensor for any reason, whereupon Licensee shall not be
obligated to make any further payments to Licensor other than those payments
accruing prior to such termination;

 

(b)             After and including the date of receipt of first Marketing
Regulatory Approval, Licensee may terminate this Agreement upon written notice
to Licensor of such intention to terminate, provided that (i) Licensee hereby
agrees that in any such event, in order to minimize disruption of the
availability of Licensed Product in the Licensed Territory, Licensee shall
negotiate with Licensor and or Licensor’s designee mutually agreeable terms and
conditions providing for the transfer of Licensee’s rights and obligations
hereunder to Licensor and or appropriate third parties and a mutually determined
date of termination in accordance therewith provided, however, that failing an
agreement on the date of termination, this Agreement will terminate six (6)
months after the date of Licensee’s termination notice sent under this Section
8.3.(b) and (ii) Licensee shall not be obligated to make any further payments to
Licensor other than those payments accruing prior to such termination.

 

Section 8.4.             Termination Upon Bankruptcy Event. If (i) Licensee
files a petition in bankruptcy or for the appointment of a receiver or trustee,
(ii) Licensee proposes a written agreement of composition or extension of its
debts or makes an assignment for the benefit of its creditors, or (iii) an
involuntary petition against Licensee is filed in any insolvency proceeding and
such petition is not dismissed within sixty (60) days after filing, Licensor may
immediately terminate this Agreement.

 

Section 8.5.             No Automatic Termination upon Licensor’s Bankruptcy. If
(i) Licensor files a petition in bankruptcy or for the appointment of a receiver
or trustee; (ii) Licensor proposes a written agreement of composition or
extension of its debts or makes an assignment for the benefit of its creditors;
or (iii) an involuntary petition against Licensor is filed in any insolvency
proceeding and such petition is not dismissed within sixty (60) days after
filing, Licensee shall have the option, as permitted by applicable law, to
either:

 

(a)             Immediately terminate this Agreement; or

 

(b)             Continue to market the Licensed Products under the Licensed
Know-How, Patent Rights, Marketing Regulatory Approvals and the Trademark, in
which case the license granted hereunder to Licensee pursuant to Section 2.1
shall become a license to “make, have

 

-26-

--------------------------------------------------------------------------------

 

 

made, import, use, offer to sell and sell Licensed Products”, provided that such
license to make or have made Licensed Products shall be nonexclusive and that
Licensor shall be entitled to a royalty in an amount equal to the sum of (i) any
and all royalties owed by Licensor to third parties (including without
limitation, Original Licensor) with respect to Net Sales of Licensed Products
and (ii) [***] percent ([***]%) of such Licensed Product Net Sales. Licensee
shall be solely responsible for payment of the third party royalty obligations
under such circumstances; provided, however, that any royalties to be paid under
this Section 8.5 (b) shall be due only to the extent that Licensee’s cost of the
Licensed Product in finished, packaged and labeled form, quality controlled and
ready for resale to the ultimate customer plus the royalties hereinabove
established shall not exceed the applicable Transfer Price established in
Section 2.2 of the Revised Supply Agreement. In addition the parties agree that
in such event the intellectual property delivered to Licensee shall include all
know-how necessary or useful to give Licensee the capability of manufacturing
the Licensed Products and such know-how shall be delivered to Licensee in such a
way as to communicate it to Licensee promptly, effectively and economically.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 8.6.             Termination by Licensor. During the term of this
Agreement, Licensor shall be entitled to terminate this Agreement as follows:

 

(a)             With Respect to Competitive Activities. In the event Licensee
acquires marketing rights in the Licensed Territory for a surfactant product
suitable for use in any of the indications or applications included in the
definition of Licensed Products pursuant to Article 1 (including off-label use)
(a “Competitive Product”), or in the event Licensee becomes an Affiliate of a
Person whose product line includes a Competitive Product (an “Affiliation”),
Licensee shall notify Licensor within thirty (30) days of such acquisition or
Affiliation and of its intention to either (a) divest such Competitive Product
or Affiliation or (b) terminate this Agreement and the Revised Supply Agreement.
Any such termination shall be effective sixty (60) days after such notice
becomes effective in accordance with Section 14.2. Alternatively, Licensee may
notify Licensor that it intends to retain such Competitive Product in its
portfolio but does not wish to terminate this Agreement, in which event Licensor
can in its sole discretion, within ninety (90) days after receipt of such
notice, advise Licensee of its intent to terminate this Agreement, provided that
(i) Licensee hereby agrees that in any such event, in order to minimize
disruption of the availability of Licensed Product in the Licensed Territory,
Licensee shall negotiate with Licensor and or Licensor’s designee mutually
agreeable terms and conditions providing for the transfer of Licensee’s rights
and obligations hereunder to Licensor and or appropriate third parties and (ii)
Licensee shall not be obligated to make any further payments to

 

-27-

--------------------------------------------------------------------------------

 

 

Licensor other than those payments accruing prior to such termination
(including, without limitation, any payments owed by Licensee pursuant to
Sections 4.4 and 5.2(a), or pursuant to Section 8.8;

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(b)             Termination for Lack of Development Support. Licensee shall be
entitled to choose not to provide Development support pursuant to Section
5.2(a)(ii) at any time prior to approval of Phase 3 Development for the subject
Licensed Product by the Development Committee, provided, however, that in such
event Licensee shall promptly provide Licensor with written notification thereof
and, further, solely with respect to the subject Licensed Product, Licensee’s
rights under this Agreement and the Revised Supply Agreement shall immediately
terminate without any compensation or indemnification being due to Licensor from
Licensee with respect thereto.

 

(c)             As provided for in Section 5.6 of this Agreement.

 

Section 8.7.             Reversion upon certain Early Termination Cases. Upon
termination of this Agreement for any reason, other than expiry of the Initial
Period (which shall be governed by Section 8.1 hereinabove) or the breach of
this Agreement by Licensor (which shall be governed by Section 8.2 hereinabove),
all rights granted to Licensee hereunder shall revert to Licensor and Licensee
undertakes:

 

(a)             to deliver to Licensor all copies of any Licensed Know-how in
its possession,

 

(b)             not to use the Licensed Know-how as long as it has to be kept
confidential under Article 7 hereof;

 

(c)             to transfer to Licensor, at Licensor’s request, a single copy of
all Licensee Proprietary Information and, at Licensor’s expense, all health
regulatory approvals and regulatory filings relating to Licensed Products in
Licensee’s possession;

 

(d)             to the extent requested by Licensor, to transfer to Licensor or
its designee responsibility for and control of ongoing Licensed Products
Development work, including control over contracts with third parties for such
work, where permissible in accordance with such contracts, in an expeditious and
orderly manner with the costs for such work to be assumed by Licensor or its
designee as of the date of such transfer; and

 

(e)             to the extent requested by Licensor, to transfer to Licensor or
its designee all inventory of Licensed Products at a price equal to Licensee’s
fully amortized standard cost.

 

Section 8.8.             Survival. Upon any termination of this Agreement,
Articles 3, 7, 10, 11 and 12 and Sections 8.1, 8.2, 8.7 and 8.9, shall survive
such termination and continue in force and effect to the extent necessary to
effectuate such provisions.

 

Section 8.9.             Disposition. Upon termination of this Agreement (other
than by expiration of the Initial Period), subject to Sections 8.4 and 8.6,
Licensee shall have no right under the Patent Rights to import, use or sell
Licensed Products, except that Licensee shall have the right for one hundred
twenty (120) days following termination to dispose of Licensed Products on hand
and complete any existing contracts requiring rights under the Patent Rights
which can be completed within the one hundred twenty (120) days.

 

-28-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

ARTICLE 9
INFRINGEMENT

 

Section 9.1.             Notice.

 

(a)             In the event that Licensee believes that there is an
infringement of the Licensed Rights by a third party hereto selling material
quantities of products in the Licensed Territory in competition with Licensee’s
sale of Licensed Products hereunder, Licensee shall promptly provide Licensor
with written notice that such infringement is occurring. In the event that
Licensee believes that such infringement is to Licensee’s substantial detriment,
Licensee shall provide Licensor with reasonable evidence of the infringement.

 

(b)             Licensor shall have the right, at Licensor’s sole expense
(subject to Section 9.5(a)), to bring suit against the infringer for
infringement of the Licensed Rights. However, if after six (6) months from the
date of receipt of evidence of infringement from Licensee, Licensor has not
initiated suit against the infringer, Licensee shall have the right, at
Licensee’s sole expense (subject to Section 9.5(b)), to bring such suit provided
that the Original Licensor has consented to Licensee bringing such suit.
Licensor shall make its best efforts to obtain the Original Licensor’s consent
in favor of Licensee.

 

Section 9.2.             Assistance. In the event either party hereto shall
initiate or carry on legal proceedings to enforce the Licensed Rights against an
alleged infringer, as provided herein, the other party hereto shall render
reasonable assistance to and cooperate with the party initiating or carrying on
such proceedings.

 

Section 9.3.             Legal Proceedings. In the event that either party shall
institute legal proceedings to enforce the Licensed Rights, it shall have sole
control of such suit and the other party shall be entitled to be represented in
any such suit by counsel of its choosing, at its sole expense.

 

Section 9.4.             Discontinuance. Neither party hereto shall discontinue
or settle any such proceedings brought by it without obtaining the concurrence
of the other party if such action would impose any obligations on such other
party or affect the exercise of the rights granted hereunder to such other party
(which concurrence shall not be unreasonably withheld).

 

Section 9.5.             Recoveries. All damages, settlements and awards made or
obtained in connection with any suit or other legal proceeding under this
Article 9 shall be distributed as follows:

 

(a)             If Licensor initiated the suit and prosecuted it to its
conclusion, Licensor shall be entitled to retain the balance of any damages,
settlements and awards, provided that Licensee may elect (within thirty (30)
days of initiation of such suit) to fund up to [***] percent ([***]%) of
Licensor’s litigation costs and to share in the same proportion of net
recoveries.

 

(b)             If the Licensee initiated the suit and prosecuted it to its
conclusion, Licensee shall be entitled to retain the balance of any damages,
settlements and awards; provided that Licensor may elect (within thirty (30)
days of initiation of such suit) to fund up to [***] percent ([***]%) of
Licensee’s litigation costs and to share in the same proportion of net
recoveries received by Licensee.

  

-29-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

ARTICLE 10
NON-USE OF NAMES

 

Section 10.1.             Non-Use. Subject to the licenses expressly granted
hereunder with respect to the Trademark, nothing contained in this Agreement
shall be construed as granting to Licensor or Licensee any right to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark, or other designation of the other (including contraction,
abbreviation or simulation of any of the foregoing) without the prior, written
consent of the other.

 

Section 10.2.             Relationship. Nothing herein shall be deemed to
establish a relationship of principal and agent between Licensor and Licensee,
nor any of their agents or employees for any purpose whatsoever. This Agreement
shall not be construed as constituting Licensor and Licensee as partners, or as
creating any other form of legal association or arrangement which would impose
liability upon one party for the act or failure to act of the other party.

 

 

 

ARTICLE 11
REPRESENTATIONS AND WARRANTIES

 

Section 11.1             Representations of Licensor. Licensor represents and
warrants to Licensee that:

 

(a)             it has the right to grant the license granted and the Right of
First Negotiation of New Products granted under Sections 2.1. and 2.5,
respectively, of this Agreement and that it has full power and authority to
execute, deliver and perform this Agreement and the Revised Supply Agreement and
the obligations hereunder and thereunder.

 

-30-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(b)             to Licensor’s knowledge, there are no claims or potential claims
by any third parties (other than the Original Licensor and Scripps) to an
ownership interest in the Licensed Rights licensed to Licensee under this
Agreement.

 

(c)             Licensor has obtained any required third-party consents under
contracts to which Licensor or any of its Affiliates is a party to Licensor’s
entry into this Agreement and the Revised Supply Agreement and the performance
of its obligations hereunder and thereunder.

 

(d)             To Licensor’s knowledge, based solely on a review of the records
of the United States Patent and Trademark Office and the corresponding offices
in countries other than the United States, the patents listed on Schedule I are
valid.

 

(e)             No third party has served on Licensor or any of its Affiliates
any claim, lawsuit, charge, complaint or other action alleging that the Licensed
Rights are invalid or unenforceable or that the Licensed Rights infringe any
patent or other proprietary or property rights of any third parties or advised
Licensor or any of its Affiliates that it intends to pursue any such claim,
lawsuit, charge, complaint or other action. Licensor has not, prior to the date
hereof, entered into any compulsory license with a third party with respect to
the Patent Rights.

 

(f)              The rights of the Original Licensor and of any subsequent
licensor (excluding the Licensor) of the Scripps Patent Rights do not prevent
the grant of the license made hereunder nor do such rights permit any such
person to sell (directly or indirectly) or license for sale surfactant
pharmaceutical preparations based on or embodying the Patent Rights in the
Licensed Territory or enable such person to demand any indemnity, royalty or
compensation of whatever nature from Licensee as a result of Licensee’s sales of
Licensed Products in the Licensed Territory in accordance with the terms of this
Agreement.

 

(g)             Licensor is not in breach of any of its material obligations
under the Original License as of the date hereof.

 

(h)             All of Licensor’s employees having access to any confidential
information with respect to the Licensed Rights are subject to written
confidentiality obligations with respect to the disclosure of such information.

 

(i)              Prior to the execution of this Agreement it has disclosed to
Licensee all material information pertaining to the Licensed Products and the
Patent Rights reasonably relevant to Licensee in order to assess its interest in
entering into this Agreement, and that no material information pertaining to the
Licensed Products and the Patent Rights actually known to Licensor as of the
Effective Date regarding the foregoing has been withheld from Licensee by
Licensor.

 

Section 11.2.             Mutual Representation. Each party hereby warrants that
the execution, delivery and performance of this Agreement and the Revised Supply
Agreement has been duly approved and authorized by all necessary corporate
actions of both parties; does not require any shareholder approval which has not
been obtained or the approval and consent of any trustee or the holders of any
indebtedness of either party; does not contravene any law, regulation rules or
order binding on either party, and does not contravene the provisions of or
constitute a default under any indenture, mortgage contract or other agreement
or instrument to which either party is a signatory.

 

Section 11.3.             Validity. Subject to the foregoing provisions of this
Article 11, nothing in this Agreement shall be construed as a representation or
a warranty by Licensor that any process practiced or anything imported, used or
sold under any license granted under this Agreement is or will be free from
infringement of patents of third parties.

 

-31-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 11.4.             No Consequential Damages. IN NO EVENT WILL EITHER
PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES RESULTING FROM THE PERFORMANCE OF THIS AGREEMENT.

 

ARTICLE 12
INDEMNIFICATION

 

Section 12.1.             Indemnification by Licensee. Subject to Section 11.4
and to the extent not covered by Licensor’s indemnity under Section 12.2,
Licensee agrees to indemnify and hold harmless Licensor and its Affiliates and
their respective officers, directors, employees and agents from and against any
and all claims, damages and liabilities, including reasonable attorneys fees and
expenses, asserted by third parties, both government and private (collectively,
“Claims”), arising from Licensee’s or its Affiliates’ or sublicensees’ import,
use, offer to sell or sale of Licensed Products pursuant to this Agreement,
including without limitation any claim for breach of warranty, negligence or
strict liability with respect to any Licensed Product. This Section shall apply
to the Revised Supply Agreement. In the event of any contradiction between the
Revised Supply Agreement and any of the terms contained in this Agreement, the
terms of this Agreement shall prevail.

 

Section 12.2.             Indemnification by Licensor. Subject to Section 11.4,
Licensor agrees to indemnify and hold harmless Licensee, its Affiliates and
sublicensees and their respective officers, directors, employees and agents from
and against any and all Claims arising from (a) any infringement of any patent
or other intellectual property interest in the Licensed Territory by any Person
other than the parties to this Agreement relating to the Licensed Products; (b)
any breach by Licensor of its representations and warranties set forth in this
Agreement; (c) any negligent act or omission of Licensor and (d) any intrinsic
or manufacturing defect of the Licensed Products existing when the Licensed
Products are placed by Licensor in the custody of the carrier for transport to
Licensee. This Section shall apply to the Revised Supply Agreement. In the event
of any contradiction between the Revised Supply Agreement and any of the terms
contained in this Agreement, the terms of this Agreement shall prevail.

 

Section 12.3.             Insurance. Licensor and Licensee shall maintain during
the term of this Agreement insurance policies covering their respective
obligations under this Article 12, issued by reputable insurance companies under
ordinary terms and conditions in the pharmaceutical industry and will prove the
existence thereof to the other party if so requested.

 

-32-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

ARTICLE 13
TRADEMARK MATTERS; PATENT MARKING

 

Section 13.1.             Trademarks Used in Connection With Licensed Products.
(a) Licensed Products shall be marketed under the Trademark. Licensee admits the
validity of the Trademark and agrees that it shall not challenge the same in the
Licensed Territory or elsewhere.

 

(b)             Licensor shall be responsible, at its own cost and expense, to
register, maintain and renew registrations of the Trademark in the Licensed
Territory, to the extent that it is necessary for the purposes of obtaining
Marketing Regulatory Approval and for the marketing of the Licensed Products in
the Licensed Territory. Licensee agrees not to take any actions (including
without limitation effecting any trademark registrations) inconsistent with the
foregoing and not to register anywhere in the world any trademark confusingly
similar to Surfaxin® or any derivative thereof.

 

(c)             Licensee agrees to take such actions as may be reasonably
requested by Licensor to assist Licensor to register, maintain or renew any
Trademark at the sole cost and expense of Licensor.

 

Section 13.2.             Patent Marking. Licensee shall mark all Licensed
Products made, used, or sold under the terms of this Agreement, or their
containers, in accordance with the applicable patent marking laws.

 

ARTICLE 14
PATENT PROSECUTION AND MAINTENANCE

 

Section 14.1.             Maintenance of Patent Rights. Licensor has obtained
certain commitments from the Original Licensor of the Scripps Patent Rights and
the patent rights listed in Section (b) of Schedule I (collectively, the “Third
Party Patent Rights”) that the Original Licensor will maintain the Third Party
Patent Rights or, in the event that the Original Licensor does not do so, that
Licensor shall be given the right to do so. Licensor undertakes to enforce its
rights with respect to maintenance of the Third Party Patent Rights against the
Original Licensor and, to the extent Licensor succeeds to the maintenance of the
Third Party Patent Rights, to use all commercially reasonable efforts to do so.
Licensor further undertakes to maintain the Patent Rights owned by Licensor as
well as to carry out any and all necessary steps in order to enable such Patent
Rights be enforced and applicable in each country of the Licensed Territory.
Licensor shall provide Licensee with copies of all written materials received by
Licensor from the Original Licensor, the Original Licensor’s or Licensor’s
counsel, or any governmental agency or instrumentality relating to prosecution
and/or maintenance of Patent Rights and shall afford Licensee the opportunity to
review and comment upon any filings to be made with respect to the Patent Rights
(in the case of the Third Party Patent Rights, to the same extent Licensor is
entitled to do so).

 

Section 14.2.             Cooperation By Parties. Licensor and Licensee agree to
cooperate in order to avoid loss of any rights which may be available to
Licensor or the Original Licensor under the U.S. Drug Price Competition and
Patent Term Restoration Act of 1984, the Supplementary Certificate of Protection
of Member States of the European Community and other similar measures in any
country. Without limiting the foregoing, Licensee agrees to timely supply
Licensor with all information reasonably requested by Licensor to file or have
filed (or to permit the Original Licensor to file or have filed) an application
for patent term extension within the 60-day period following U.S. NDA approval.
The same shall apply with respect to the approval by health regulatory
authorities in any country in the Licensed Territory.

 

-33-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

ARTICLE 15
GENERAL

 

Section 15.1.             Entire Agreement. This Agreement, including the
Schedules, Annexes and Exhibits hereto, constitutes the entire agreement and
understanding between the parties as to the subject matter hereof. All prior
negotiations, representations, agreements, contracts, offers and earlier
understandings of whatsoever kind, whether written or oral between Licensor and
Licensee in respect of the subject matter of this Agreement including, without
limitation, the Sublicense and Collaboration Agreement dated March 6, 2002, and
the Sublicense and Collaboration Agreement dated October 26, 1999, in each case
between Licensee and Licensor, are superseded by, merged into, extinguished by
and completely expressed by this Agreement. No aspect, part or wording of this
Agreement may be modified except by mutual agreement between the Licensor and
Licensee taking the form of an instrument in writing signed and dated by duly
authorized representatives of both Licensor and Licensee.

 

 

Section 15.2.             Notices. Any notice or communication or permitted to
be given by this Agreement shall be given by post-paid, first class, registered
or certified mail or by reputable courier service addressed to:

 

  In the case of Licensor:       Discovery Laboratories, Inc.     2600 Kelly
Road     Warrington, Pennsylvania 18976     Attention: Robert J. Capetola, Ph.D,
    Chief Executive Officer         With a copy to: Dickstein Shapiro Morin &
Oshinsky     1177 Avenue of the Americas, 41st Floor     New York, NY 10036-2714
    Attn: Ira L. Kotel     Facsimile: (212) 997-9880

 

-34-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

  In the case of Licensee: Laboratorios del Dr. Esteve, S.A.     Av. Mare de Déu
de Montserrat, 221     08041 Barcelona (Spain)     Attention: Development
Director     Facsimile: (34) 93 433 00 72         With a copy to: JAUSAS     Av.
Diagonal 407 bis, 10th Floor     08008 Barcelona (Spain)     Attention: Hector
Jausas     Facsimile: (34) 93 415 20 51

 

Such addresses may be altered by notice so given. If no time limit is specified
for a notice required or permitted to be given by this Agreement, the time limit
therefor shall be ten (10) Business Days, not including the day of mailing.
Notice shall be considered made as of the date of deposit with the appropriate
post office or courier service.

 

Section 15.3.             Governing Law. This Agreement and its effect are
subject and shall be construed and enforced in accordance with the laws of the
State of New York, United States (without giving effect to the principles of
conflict of laws), except as to any issue which depends upon the validity, scope
or enforceability of any patent within the Patent Rights, which issue shall be
determined in accordance with the applicable patent laws of the country of such
patent.

 

Section 15.4              Dispute Resolution.

 

(a) Internal Review. In the event that a dispute, difference, claim, action,
demand, request, investigation, controversy, threat, discovery request or
request for testimony or information or other question arises pertaining to any
matters which arise under, out of, in connection with, or in relation to this
Agreement (a “Dispute”) and either party so requests in writing, prior to the
initiation of any formal legal action, the Dispute will be submitted to the
Chief Executive Officers (or equivalent position) of Licensee and Licensor. For
all Disputes referred to the Chief Executive Officers (or equivalent position),
the Chief Executive Officers (or equivalent position) shall use their good faith
efforts to meet in person and to resolve the Dispute within two weeks after such
referral.

 

(b) Arbitration. If, pursuant to Section 15.4(a), within two weeks or such other
period as may be agreed upon between the parties following such reference, the
dispute remains unresolved, it shall be settled on application by either party
by arbitration conducted in the English language, in Stockholm (Sweden) in
accordance with the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said rules.
The parties expressly agree to abide the award rendered. This provision shall
not prevent either party from addressing any competent court or tribunal in
order to seek for interim measures.

 

-35-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

(c) Costs. The parties shall bear their own costs in preparing for and
participating in the resolution of any Dispute, and the costs of mediator(s) and
arbitrator(s) shall be equally divided between the parties.

 

Section 15.5.             Conflicts. Nothing in this Agreement shall be
construed so as to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Agreement or
concerning the legal right of the parties to contract and any statute, law,
ordinance or treaty, the latter shall prevail, but in such event the affected
provisions of this Agreement shall be curtailed and limited only to the extent
necessary to bring it within the applicable legal requirements.

 

Section 15.6.             Registration. Licensee shall take all reasonable and
necessary steps to register this Agreement in any country where such is required
to permit the transfer of funds and/or payment of royalties to Licensor
hereunder or is otherwise required by the government or law of such country to
effectuate or carry out this Agreement. Notwithstanding anything contained
herein, Licensee shall not be relieved of any of its obligations under this
Agreement by any failure to register this Agreement in any country, and,
specifically, Licensee shall not be relieved of its obligation to make any
payment due to Licensor hereunder at Licensor’s address specified in Article
15.2 hereof, where such payment is blocked due to any failure to register this
Agreement.

 

Section 15.7.             Headings. As used in this Agreement, singular includes
the plural and plural includes the singular, wherever so required by the
context. The headings appearing at the beginning of the numbered Articles and
Sections hereof have been inserted for convenience only and do not constitute a
part of this Agreement.

 

Section 15.8.             Force Majeure. Notwithstanding any other provisions of
this Agreement, neither of the parties hereto shall be liable in damages for any
delay or default in performing hereunder if such delay or default is caused by
conditions beyond its control including but not limited to acts of God,
governmental restrictions, wars, or insurrections, strikes, floods, work
stoppages and/or lack of materials; provided, however, that the party suffering
such delay or default shall notify the other party in writing of the reasons for
the delay or default. If such reasons for delay or default continuously exist
for six (6) months and the parties are unable to reasonably agree upon
alternatives, this Agreement may be terminated by either party.

 

Section 15.9.             Assignment. Except as otherwise set forth in Sections
2.1 and 2.3 of this Agreement with respect to Licensee’s right to grant
sublicenses and appoint co-marketers and/or co-promoters, neither party hereto
may assign or transfer this Agreement or any rights or obligations hereunder
without the prior written consent of the other, except that a party may make
such an assignment without the other party’s consent to Affiliates or to a
successor to substantially all of the business of such party, whether in a
merger, sale of stock, sale of assets or other transaction. Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other party, expressly assume performance of such rights and/or
obligations. Any permitted assignment shall be binding on the successors of the
assigning party. Any assignment or attempted assignment by either party in
violation of the terms of this Section 15.9 shall be null and void and of no
legal effect.

 

-36-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Section 15.10.            Successors and Assigns. Subject to Section 15.9, this
Agreement shall be binding upon and inure to the benefit of the permitted
successors or permitted assigns of Licensor and Licensee respectively.

 

Section 15.11.            Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

Section 15.12.            Announcements. Neither party shall make any public
announcement or press release regarding the content or signature of this
Agreement without the other party’s prior written consent other than as may be
required by law or any stock exchange rules. If such public announcement or
press release is required by law or any stock exchange rules the parties shall
use their reasonable endeavors to agree to the text and content thereof prior to
making such public announcement or press release.

 

 

 

 

 

 

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

-37-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and duly
executed this Agreement on the date(s) indicated below, to be effective the day
and year first above written.

 

 

 

 

DISCOVERY LABORATORIES, INC.

 

 

 By:   

/s/ Robert J. Capetola  

 

 

 

Name: Robert J. Capetola, Ph.D.

Title: President and Chief Executive Officer

 

 

 

LABORATORIOS DEL DR. ESTEVE, S.A.

 

 

  By:   

/s/ Antonio Esteve

 

 

 

Name:

Title:

 

-38-